DETAILED ACTION
This Office Action is in response to the application 16/932,176 filed on 07/17/2020.
Claims 1-24 have been examined and are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.
Double Patenting-Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of co-pending Application No. 16/932,565. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Double Patenting-Non-Statutory
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of the co-pending Application No. 16/932,565. 
Instant Application 16/932176
Co-Pending Application 16/932,565
Claim 13. 

           An electronic system for authenticating a user signing an electronic document comprising: 

at least one processor configured for: 

receiving signature data; 

receiving first image data, the first image data including an identification document; 

receiving second image data, the second image data including an image of the user; 




determining if the confidence level exceeds a predetermined threshold; 

wherein, if the confidence level exceeds the predetermined threshold, the at least one processor generates the electronic document, the electronic document including the signature data.

Claim 1.

          A computer-implemented method for authenticating a user signing an electronic document comprising:


 receiving signature data; 

receiving first image data, the first image data including an identification document; 

receiving second image data, the second image data including an image of the user; 





determining if the confidence level exceeds a predetermined threshold; 

and if the confidence level exceeds the predetermined threshold, generating the electronic document, the electronic document including the signature data.



Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to utilize a computing system of claim 13 of the instant application to implement the method as according to claim 1 of the ‘565 co-pending application. 
Claims 14-24 are rejected as being dependent on claim 13. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 7, 8, 9, 12, 13, 17, 19, 20, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (“Khan,” US 20150341370, published Nov. 26, 2015) in view of Potash et al. (“Potash,” US 20170213022, published July 27, 2017). 
Regarding claim 1, Khan discloses a computer-implemented method for authenticating a user signing an electronic document comprising: 
receiving signature data (Khan [0175] – [0176]. In an embodiment, handwriting recognition can include the following: Convert the signature image into a set of features (local features (area, junction, perimeter, length, angle, etc.), global features (size, width, height, frequency, amplitude, etc.). [Reference Specification FIG. 10.]); 
receiving first image data, the first image data including an identification document (Khan [0043], [0157].  Such government issued photographic identity documents[ ] may include [ ] a driver's license, a passport. In the method and system disclosed, the ID document is scanned and the images are compared to information obtained from the ID issuing authority and stored in a data base.); 
receiving second image data, the second image data including an image of the user (Khan [0160] – [0163]. In general, facial recognition includes: Locate the face or components of the face; Locate the feature points on the face or components of the face. Normalize the image or images (could be 2D or 3D if depth information is available);  Convert the image or images into a feature vector (S).); 
determining a confidence level based on the first image data, the second image data, the signature data, and verified signature data; determining if the confidence level exceeds a predetermined threshold; if the confidence level exceeds the predetermined threshold (Khan [0179], [0239], [0242], [0248], [0251]. Image matching includes a menu of techniques for processing and comparing images and cropped images from the photo ID card. The techniques for image processing include: e.g. face location and recognition, eyes location and recognition, normalization of the facial image, conversion of image into a feature vector. With respect to the method for Photo ID Matching then an image algorithm matches the numerical representation of all or part of the Photo ID extracted from the Holistic View of the Scanned ID document against the numerical representation of all or part of the Photo ID stored in the jurisdiction identity database. A match score may be computed using a distance function.  The photo ID from the ID document is compared to the photo from the jurisdiction identity information database information returned. If the confidence level result from the matching algorithm exceeds a specified threshold, then the process proceeds to the next step. The signature from the ID document is compared to the signature from the jurisdiction identity database. If the confidence level result from the matching algorithm exceeds a specified threshold, then the process proceeds to the next step.).
Khan does not explicitly disclose: generating the electronic document, the electronic document including the signature data.
However, in an analogous art, Potash discloses a method comprising the step of generating the electronic document, the electronic document including the signature data (Potash [0028], [0050], [0052].[T]he glyph 112 may function as a “biosignature' usable, for example, to authenticate a document, or to authenticate a user's endorsement of a document (e.g., signature of a contract). In block 310, the verification device may generate the glyph based on the base verification score, the at least one identification input, and the selected image. The generated glyph may include an image, a symbol, a picture, an icon, a sign, or other image. Associating the glyph with the document may include creating an electronic version of the document including the glyph (for example, a PDF format or other electronic document format, in which the glyph is displayed as part of the document).). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Potash with the teachings of Khan to include the step of: generating the electronic document, the electronic document including the signature data, to provide users with a means for adding a signature to an electronic document upon verification of user credentials. (See Potash [0052].)
Regarding claim 5, Khan disclose the method of claim 1. Khan discloses further comprising: receiving biometric data; wherein determining the confidence level is further based on the biometric data (Kahn [0057], [0251]. Within other embodiments of the invention multiple biometric data elements may be combined for use within a data analytic module based upon a biometric engine which fuses information from a range of factors, biometric and non-biometric, into a single factor. Additionally, such a single factor may be used to determine authorization by comparing this factor with a threshold determined using an appropriate risk assessment module. The signature from the ID document is compared to the signature from the jurisdiction identity database. If the confidence level result from the matching algorithm exceeds a specified threshold, then the process proceeds to the next step.).  
Regarding claim 6, Khan and Potash disclose the method of claim 1. Kahn further discloses: 
Khan  [0239], [0242]. With respect to the method for Photo ID Matching then an image algorithm matches the numerical representation of all or part of the Photo ID extracted from the Holistic View of the Scanned ID document against the numerical representation of all or part of the Photo ID stored in the jurisdiction identity database. A match score may be computed using a distance function.  The photo ID from the ID document is compared to the photo from the jurisdiction identity information database information returned. If the confidence level result from the matching algorithm exceeds a specified threshold, then the process proceeds to the next step.). 
Potash further discloses the third image data including a second identification document (Potash [0040]. The scan unit 212 may include a document Scanner to receive an identification input such as a driver's license, a passport, a Social security card, a utility bill (as evidence of an address), a Smart card Scanner, a barcode scanner, a credit card reader, a signature pad, and the like.).
The motivation is the same as that of claim 1 above. 
Regarding claim 7, Khan and Potash disclose the method of claim 1. Potash further discloses receiving location data; and wherein determining the confidence level is further based on the location data (Potash [0061]. The source validity rating may include a rating of a location where the identification features is received [e.g., IP address of the device, see [0028]]. Thus, the source validity rating may include an evaluation of the reliability and/or verifiability of the source based on the source's location. In some embodiments, the verification device may increase or decrease the source validity rating based on the reliability and/or verifiability of the source based on the source's location.). 
The motivation is the same as that of claim 1 above. 
Regarding claim 8, Khan and Potash disclose the method of claim 1. Khan further discloses wherein the signature data includes at least one of: speed data, pressure data, trajectory data, and duration data (Khan [0175] - [0176]. In an embodiment, handwriting recognition can include the following: Convert the signature image into a set of features (local features (area, junction, perimeter, length, angle, etc.), global features (size, width, height, frequency, amplitude, etc.).). 
Regarding claim 9, Khan and Potash disclose the method of claim 1. Khan further discloses wherein the predetermined signature data includes at least one of: speed data, pressure data, trajectory data, and duration data (Khan [0175]-[0176], [0179]. In an embodiment, handwriting recognition can include the following: Convert the signature image into a set of features (local features (area, junction, perimeter, length, angle, etc.), global features (size, width, height, frequency, amplitude, etc.). The techniques for comparing images and cropped images from the photo ID card include [ ] comparison of the feature vector of the signature cropped image to the stored signature feature vector.). 
Regarding claim 12, Khan and Potash disclose the method of claim 1. Khan further discloses 
receiving confirmation data from the server; wherein determining the confidence level is further based on the confirmation data (Khan [0083], [0106]. Step 612 wherein a response from the card credential Information database is received. Step 645 wherein a match determined in step 643 is presented, see step 613 for presentation methodology, together with a confidence level and provided as output “G” to process flow 800.).
Potash further discloses receiving login data; transmitting the login data to a server (Potash [0130] – [0131]. In an authentication step, when the user arrives at the destination site (e.g., an e-signature welcome page) to begin the transaction, the system may screen the user's identity as a prerequisite to entering the e-signing session. For example, a bank may have provided an online banking customer with a username and password. The user may be prompted to provide identification information that may be used to generate a base verification score.). 
The motivation is the same as that of claim 1 above. 
Regarding claim 13, claim 13 is directed to a system corresponding to the method of claim 1. Claim 13 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 17, claim 17 is directed to a system corresponding to the method of claim 5. Claim 17 is similar in scope to claim 5 and is therefore rejected under similar rationale. 
Regarding claim 18, claim 18 is directed to a system corresponding to the method of claim 6. Claim 18 is similar in scope to claim 6 and is therefore rejected under similar rationale. 
Regarding claim 19, claim 19 is directed to a system corresponding to the method of claim 7. Claim 19 is similar in scope to claim 7 and is therefore rejected under similar rationale. 
Regarding claim 20, claim 20 is directed to a system corresponding to the method of claim 8. Claim 20 is similar in scope to claim 8 and is therefore rejected under similar rationale. 
Regarding claim 21, claim 21 is directed to a system corresponding to the method of claim 9. Claim 21 is similar in scope to claim 9 and is therefore rejected under similar rationale. 
Regarding claim 24, claim 24 is directed to a system corresponding to the method of claim 12. Claim 24 is similar in scope to claim 12 and is therefore rejected under similar rationale. 
Claims 2, 10, 11, 14, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (“Khan,” US 20150341370, published Nov. 26, 2015) in view of Potash et al. (“Potash,” US 20170213022, published July 27, 2017) and Yacenda (“Yacenda,” US 20160129348, published May 12, 2016). 
Regarding claim 2, Khan and Potash disclose the method of claim 1. Khan further discloses comparing the first signature data with the verified signature data (Khan [0248], [0251]. The signature from the ID document is compared to the signature from the jurisdiction identity database. If the confidence level result from the matching algorithm exceeds a specified threshold, then the process proceeds to the next step.)
Khan and Potash do not explicitly discloses: comparing the first image data with the second image data. 
Yacenda [0071].  In performing identity verification, the player may first use the mobile application to capture an image of the player's face. The image may then be uploaded to an identification server (Step S55) for the remote performance of automatic facial recognition (Step S56) or the mobile application itself may perform automatic facial recognition (Step S56), depending on the computational capabilities of the mobile terminal. Automatic facial recognition may be used to ensure a match between the player and the player's previously uploaded ID image.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Yacenda with the teachings of Khan and Potash to include the step of: comparing the first image data with the second image data, to provide users with a means for facial authentication through comparing a captured image of the user with the photo from a government issued ID.  (See Yacenda [0071].) 
Regarding claim 10, Khan and Potash disclose the method of claim 1. Khan further discloses confidence level (Khan [0242]. The photo ID from the ID document is compared to the photo from the jurisdiction identity information database information returned. If the confidence level result from the matching algorithm exceeds a specified threshold, then the process proceeds to the next step.). 
Yecenda further discloses wherein: the first image data is received at a first time (Yacenda FIG. 5, [0069]. As part of the creation of the player account, the player may be requested to furnish an identifying card or document. For example, the player may be asked to hold a valid government-issued driver's license in front of a camera incorporated into the mobile device so that an image of the document may be captured. Alternatively, the ID image may be uploaded by the mobile application to an identification server for review.); 
the second image data is received at a second time (Yacenda [0071]. In performing identity verification, the player may first use the mobile application to capture an image of the player's face. Automatic facial recognition may be used to ensure a match between the player and the player's previously uploaded ID image.); and
determining the [confidence] level is further based on the first time and the second time (Yacenda [0071]. Identity verification may be performed, for example, where some time has passed between age verification and the player's desire to engage in lottery play. In performing identity verification, the player may first use the mobile application to capture an image of the player's face. The image may then be uploaded to an identification server (Step S55) for the remote performance of automatic facial recognition. Automatic facial recognition may be used to ensure a match between the player and the player's previously uploaded ID image.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Yacenda with the teachings of Khan and Potash to include the step of: the first image data is received at a first time, the second image data is received at a second time, to provide users with a means for facial authentication through comparing a captured image of the user with the photo from a government issued ID.  (See Yacenda [0071].) 


Regarding claim 11, Khan and Potash disclose the method of claim 1. Khan further discloses determining the confidence level (Khan [0251]. The signature from the ID document is compared to the signature from the jurisdiction identity database. If the confidence level result from the matching algorithm exceeds a specified threshold, then the process proceeds to the next step.). 
Yacenda further discloses wherein: a. the signature data is received at a third time (Yacenda [0062]. Alternatively, or additionally [to facial recognition, see [0060]], the player's identity may be verified by handwriting recognition and/or signature matching. The player 20 may then provide a handwriting sample and/or signature by writing on the digitizer with a stylus, capped pen, or some other implement.); and 
b. determining the confidence level is further based on the third time (Yacenda [0069], [0071]. Identity verification may be performed, for example, where some time has passed between age verification and the player's desire to engage in lottery play. Identity verification may be performed, for example, where some time has passed between age verification and the player's desire to engage in lottery play. [Note that identity verification may include signature verification, see [ 0062]].).
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Yacenda with the teachings of Khan and Potash to include the step of: a. the signature data is received at a third time, determining the confidence level is further based on the third time,  to provide users with a means for facial and signature authentication through comparing a captured image of the user with the photo from a government issued ID.  (See Yacenda [0071].) 
Regarding claim 14, claim 14 is directed to a system corresponding to the method of claim 2. Claim 14 is similar in scope to claim 2 and is therefore rejected under similar rationale. 
Regarding claim 22, claim 22 is directed to a system corresponding to the method of claim 10. Claim 22 is similar in scope to claim 10 and is therefore rejected under similar rationale. 
Regarding claim 23, claim 23 is directed to a system corresponding to the method of claim 11. Claim 23 is similar in scope to claim 11 and is therefore rejected under similar rationale.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (“Khan,” US 20150341370, published Nov. 26, 2015) in view of Potash et al. (“Potash,” US 20170213022, published July 27, 2017) and Houle et al. (“Houle,” US 20040218801, published Nov. 4, 2004). 
Regarding claim 3, Khan and Potash disclose the method of claim 1. Khan further discloses if the confidence level exceeds the predetermined threshold  (Khan [0248], [0251]. The signature from the ID document is compared to the signature from the jurisdiction identity database. If the confidence level result from the matching algorithm exceeds a specified threshold, then the process proceeds to the next step.)
Khan and Potash do not explicitly disclose: updating the predetermined signature data based on the signature data. 
Houle [0130]. The additional documents may be payment instruments presented for payment to a bank that have been validated. The computer System memory may then be updated with the handwriting profile representations obtained from the additional documents. Consequently, the profile may be periodically updated to take into account the dynamic variation of the handwriting of the one or more account owners.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Houle with the teachings of Khan and Potash to include the step of: updating the predetermined signature data based on the signature data, to provide users with a means for updating validated signatures to take account of the dynamic variation of hand-writing of account owners. (See Houle [0130].)
Regarding claim 15, claim 14 is directed to a system corresponding to the method of claim 3. Claim 15 is similar in scope to claim 3 and is therefore rejected under similar rationale. 
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (“Khan,” US 20150341370, published Nov. 26, 2015) in view of Potash et al. (“Potash,” US 20170213022, published July 27, 2017) and Dryer et al. (“Dryer,” US 20170228272, published Aug. 10, 2017). 
Regarding claim 4, Khan and Potash disclose the method of claim 1. Khan further discloses transmitting the first image data, the second image data, and the Khan  [0242], [0251]. The photo ID from the ID document is compared to the photo from the jurisdiction identity information database information returned. If the confidence level result from the matching algorithm exceeds a specified threshold, then the process proceeds to the next step. The signature from the ID document is compared to the signature from the jurisdiction identity database. If the confidence level result from the matching algorithm exceeds a specified threshold, then the process proceeds to the next step.)
 Khan and Potash do not explicitly disclose:  if the confidence level does not exceed the predetermined threshold: receiving, from the computer device, a second confidence level. 
However, in an analogous art, Dryer discloses if the confidence level does not exceed the predetermined threshold: receiving, from the computer device, a second confidence level (Dryer FIG. 3, [0130]. As illustrated at block 111, the process 100 continues by determining, based on the confidence level of the resource and initial unrecognized data, determine if a secondary check of the unrecognized data is necessary. As such, based on a confidence level determined from the resource, the system may require additional checking to confirm the accuracy of the identification of the unrecognized data from the check.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Dryer with the teachings of Khan and Potash to include the step of: receiving, from the computer device, a second confidence level, to provide users with a means for See Dryer [0068].)
Regarding claim 16, claim 16 is directed to a system corresponding to the method of claim 4. Claim 16 is similar in scope to claim 4 and is therefore rejected under similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.







/EDWARD LONG/
Examiner, Art Unit 2439


/LUU T PHAM/            Supervisory Patent Examiner, Art Unit 2439